PER CURIAM.
Reversed and remanded with directions that appellant be permitted to amend her complaint. Appellant has conceded that she is entitled to relief, if any, based only upon actions or inactions of the appellee taking place after the date of an agreement terminating a previous action between the parties. Since her pleadings, while not entirely clear, make substantial allegations of post-agreement actions by appellees, we agree that she is entitled to a further attempt to state a cause of action.
GLICKSTEIN, C.J., and ANSTEAD and HERSEY, JJ., concur.